EXHIBIT 23.1 Consent ofMcKennon Wilson & Morgan LLP CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors BlueFire Ethanol Fuels, Inc. (formerly Sucre Agricultural Corp.) We hereby consent to the use in this Registration Statement of BlueFire Ethanol Fuels, Inc. (formerly Sucre Agricultural Corp.) on Form SB-2, of our report on the consolidated financial statements of BlueFire Ethanol Fuels, Inc. and subsidiaries dated March 21, 2007 related to the consolidated financial statements of BlueFire Ethanol Fuels, Inc. and subsidiaries as of December 31, 2006 and for the period from March 28, 2006 (Inception) through December 31, 2006. We also consent to the reference to us in the Experts section of the Registration Statement. /s/ McKennon Wilson & Morgan LLP Irvine, California December 19, 2007
